11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Daniel Ray Garcia,                  * Original Habeas Corpus Proceeding

No. 11-20-00275-CR                           * December 18, 2020

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has considered Daniel Ray Garcia’s application for writ of habeas
corpus and concludes that the application for writ of habeas corpus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for habeas corpus is dismissed.